Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 12-17, 19, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson (US 2002/0143253 A1; from search report).
Regarding claims 1 and 14-15, Robinson discloses a method of ultrasound imaging, the method comprising:
transmitting one or more ultrasound pulses toward a medium from a transducer array [0041 ultrasonic probe 10 capable of three dimensional imaging includes a two dimensional array 12 which transmit fat beams]; 
detecting a plurality of received echo signals responsive to the one or more ultrasound pulses using one or more elements of the transducer array [0041 receives multiple receive beams in response to each transmit beam];
generating an interpolated signal by interpolating a signal characteristic of at least two existing echo signals [fig. 12 #26 blended in an interpolator; 0042], wherein the at least two existing echo signals are selected from the group consisting of the plurality of received echo signals 
generating ultrasound image data based on one or more received echo signals and the interpolated signal [fig. 12 #34 images produced by image reformatter, #38 image processor, #40 image display; 0043].
Regarding claim 2, Robinson also teaches the method of claim 1, wherein the interpolating a signal characteristic of at least two existing echo signals comprises: calculating a respective envelope for each of the at least two echo existing echo signals; and estimating an envelope of the interpolated signal by interpolating between the envelopes of the at least two existing echo signals [0042 The detected echo signals may then be time-shifted along the receive beams as discussed in conjunction with FIGS. 9-11 above in a time shifter 24. Aligned receive beams are then blended in an interpolator 26, which applies weighting functions stored in a weight table 28. The blended signals as well as unblended signals for lines containing only a single receive beam are stored in the 3D data memory 32.].
Regarding claim 3, Robinson also teaches the method of claim 2 wherein the temporal alignment comprises estimating a temporal characteristic of the interpolated signal and aligning the interpolated signal relative to the at least two echo signals based on the temporal characteristic [0042 time-shifted].
Regarding claims 4 and 19, Robinson also teaches the method of claim 3, wherein the temporally aligning the interpolated signal comprises: calculating a displacement vector for a respective envelope of each of the at least two echo signals [0042 multiple receive beams are also 
Regarding claims 8 and 17, Robinson also teaches the method of claim 1, wherein the generating an interpolated signal by interpolating a signal characteristic of at least two existing echo signals includes interpolating between existing signals from more than one transmit pulse [0039].
Regarding claim 9, Robinson also teaches the method of claim 1, wherein the signal characteristic of at least two of the plurality of echo signals corresponds to at least one of an amplitude [0024 weighting factor used for these beams progressively increases from just above 0 to almost 1. The combined weights of the co-aligned beams will equal approximately 1, and are chosen to normalize signal levels when the co-aligned beams are weighted and combined], a phase [0006 receive beam signals are shifted in space or time prior to being combined], or both the amplitude and the phase of the at least two echo signals.
Regarding claim 12, Robinson also teaches the method of claim 1, further comprising: coherently combining the at least two echo signals and the interpolated signal to generate a beamformed signal [0027 four coherent receive beams produced in response to each transmit beam are then laterally interpolated].
Regarding claim 13, Robinson also teaches the method of claim 12, wherein the generating ultrasound image data includes coupling the beamformed signal to a Doppler processor [0042 
Regarding claim 16, Robinson also teaches the ultrasound imaging system of claim 15, wherein the beamformer is configured to calculate an envelope of each of the at least two existing echo signals and temporally align the at least two existing signals based on the envelopes of the at least two existing echo signals [0042 echo signals are envelope detected. The detected echo signals may then be time-shifted along the receive beams as discussed in conjunction with FIGS. 9-11 above in a time shifter 24. Aligned receive beams are then blended in an interpolator 26, which applies weighting functions stored in a weight table 28].
Regarding claim 23, Robinson also teaches the ultrasound imaging system of claim 15, further comprising: an ultrasound probe including the transducer array and a microbeamformer, and wherein the beamformer corresponds to the microbeamformer [0022 groups of multiline transmitters/receivers, aka microbeamformer].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2002/0143253 A1) as applied to claim 2 above, and further in view of Jeong (US 2012/0065505 A1).
Regarding claim 5, Robinson teaches envelope detection [0026 envelope detection before combining eliminates phase difference dropouts; 0042 The multiple receive beams are also coupled to a detector 22, where the echo signals are envelope detected.]. Robinson does not explicitly teach … and yet Jeong teaches the method of claim 2, wherein the calculating a respective envelope for the at least two echo signals comprises using a Hilbert transform to calculate the envelope of each of the at least two echo signals [0005 problem of recognizing the tumor…B-mode ultrasound elasticity imaging has been developed…elasticity of the tissues is related to a pathological phenomenon; claim 9 performing Hilbert transform upon the one-dimensional data sequence corresponding to the axial displacement compensated second ultrasound data to form second analytic data corresponding to the axial displacement compensated second ultrasound data].
It would have been obvious to replace the time aligned ultrasound as taught by Robinson, with the Hilbert transform elastic imaging as taught by Jeong so that abnormal tissue may be detected using the pathological phenomenon that cancer tissue is stiffer than surrounding tissue (Jeong) [0005].
Regarding claim 6, Robinson as modified by Jeong also teaches the method of claim 2, wherein the temporal alignment is responsive to one or more features different from the signal characteristic being interpolated [0024 beam forming section 230 may also apply delays to the digital signals in consideration of distances between the elements of the ultrasound probe 220 and 
Regarding claim 7, Robinson as modified by Jeong also teaches the method of claim 6, wherein the temporal alignment is responsive to estimated envelopes of the existing echo signals [0024 beam forming; 0034 processing unit is configured to perform Hilbert transform; 0035].

Claims 10-11, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2002/0143253 A1) as applied to claim 1 above, and further in view of Katsuyama (US 2009/0099455 A1).
Regarding claim 10, Robinson does not explicitly teach … and yet Katsuyama teaches the method of claim 1, further comprising identifying auxiliary information regarding the transducer array and configuring the interpolating of the signal characteristic based in part on the auxiliary information [0100 typical configuration of a conventional ultrasound apparatus, a display image is generated by forming transmission and reception beams at the sound ray positions spaced apart by the distance between elements, producing RF data or amplitude images, then interpolating them for sound rays between elements to produce amplitude data. In recent years, however, there is available a configuration in which transmission and reception beams are formed also for sound rays between elements and then RF data is produced].
It would have been obvious to implement the interpolating as taught by Robinson, with the interpolation between gaps in ultrasound elements as taught by Katsuyama so that higher resolution images may be produced (Katsuyama) [0101 high resolution data].
Regarding claim 11, Robinson as modified by Katsuyama also teaches the method of claim 10, wherein the auxiliary information corresponds to a spacing between elements of the transducer 
Regarding claim 18, Robinson as modified by Katsuyama also teaches the ultrasound imaging system of claim 15, wherein the beamformer is configured to temporally align the at least two existing echo signals responsive to one or more signal properties different from the signal characteristic being interpolated [0100 distance between elements, producing RF data or amplitude images, then interpolating; 0101].
Regarding claim 20, Robinson as modified by Katsuyama also teaches the ultrasound imaging system of claim 15, further comprising: a controller configured to control the beamformer, wherein the beamformer is configured to receive auxiliary information regarding the transducer array from the controller [0100; 0101].
Regarding claim 21, Robinson as modified by Katsuyama also teaches the ultrasound imaging system of claim 20, wherein the auxiliary information includes information about spacing of elements of the transducer array and wherein the beamformer is configured to interpolate signals in accordance with an interpolation sequence selected based in part on the auxiliary information [0100; 0101].
Regarding claim 22, Robinson as modified by Katsuyama also teaches the ultrasound imaging system of claim 21, wherein the beamformer is configured to interpolate a number of signal lines between received echo signals and wherein the number is selected based on the spacing of elements of the transducer array [0100; 0101].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645